Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   August 12, 2020

The Court of Appeals hereby passes the following order:

A21D0004. DOUNDLEY EDWARDS v. GENEVIEVE A. GEORGES.

       In this civil action, the trial court granted the defendant’s motion to dismiss
plaintiff Doundley Edwards’s complaint and amended complaint in an order entered
on December 23, 2019. On July 16, 2020, Edwards filed this application for
discretionary review, seeking to appeal the December 23 order.1 We lack jurisdiction.
       Based on the limited materials Edwards has submitted with his application, it
appears that the December 23 order may have been directly appealable. Compare
OCGA § 5-6-34 (a) (1), with OCGA § 5-6-35 (a). This Court ordinarily will grant an
application for discretionary review of a directly appealable order under OCGA
§ 5-6-35 (j). To fall within this general rule, however, the application must be filed
within 30 days of entry of the order or judgment sought to be appealed. See OCGA
§ 5-6-35 (d), (j). The requirements of OCGA § 5-6-35 are jurisdictional, and this
Court cannot accept an application for appeal not made in compliance therewith. See
Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). Edwards’s application




       1
       Although Edwards’s application is entitled “Notice of Appeal,” we have
construed it as an application, as it was filed in this Court, rather than the trial court.
Compare OCGA § 5-6-35 (d) (an application for discretionary review is filed in the
appropriate appellate court), with OCGA § 5-6-37 (a notice of appeal must be filed
“with the clerk of the court wherein the case was determined”).
is untimely, as it was filed 206 days after entry of the order he seeks to appeal.
Accordingly, this application is hereby DISMISSED for lack of jurisdiction.


                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/12/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.